Exhibit 10.2

 

 

 

 

[g64522koimage002.gif]

 

Michael M. Thompson
President and CEO
10825 Kenwood Road, Cincinnati, OH 45242
(513) 794-9800 • Fax: (513) 791-7800
E-mail: mmthompson@wornick.com

 

13 April 2005

 

Mr. John F. McQuay

Chief Financial Officer

The Wornick Company

 

Dear John,

 

On behalf of The Wornick Company (the “Company”), I appreciate and value your
support, experience and willingness to remain as CFO during a transition
period.  As you near retirement at the end of this year I want to make sure we
clearly spell out expectations for you and for the Company.  We expect your
retirement to become effective on 31 December 2005.  Pursuant to completing a
smooth transition of your responsibilities to a new CFO, your job duties may
change but in no case will be outside those for which you are suited.

 

Your current salary of $197,500 will remain in effect, paid in accordance with
the Company’s normal pay practice.  You will participate in the Executive Bonus
Plan when it is finalized with a target level bonus consistent with the CFO
position and will be paid at the same time as other executives or at an
alternate date we mutually agree on in advance, provided that in no event shall
such bonus be paid later than March 15, 2006.

 

You are entitled to 4 weeks of vacation per year.  Any accrued vacation at the
end of 2005 will be paid in 2006 on a date mutually agreed, but in no case will
you forfeit any accrued vacation.  You are scheduled and approved for a vacation
period between 23 December 2005 and 31 December 2005.

 

The Company will reimburse the cost for Continuing Education Requirements for
you to maintain current CPA qualification, if completed before 1 July 2006.

 

At the end of your employment your Sony laptop computer will become your
personal property.

 

Should the Company terminate your employment before 31 December 2005, other than
for Cause (as defined in the Appendix attached hereto) and other than on account
of your death or disability, your salary and employee benefits will be continued
until that date.  Additionally, you will be eligible for Executive Bonus Plan
compensation on a pro-rated basis for the portion of the year you are employed,
to be paid at the same time as other Bonus Plan participants or on a date we
mutually agree, provided that in no event shall such bonus be paid later than
March 15, 2006.  Any payments to you pursuant to this paragraph are contingent
upon your execution without subsequent revocation of a valid general release of
claims, in a form reasonably acceptable to the Company, with respect to any
claims you may have against the Company and/or its affiliates arising

 

--------------------------------------------------------------------------------


 

from your employment with or termination of employment from the Company,
including, but not limited to, claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act, and other applicable federal, state and city statutes and
regulations.

 

As the transition situation moves forward, I am open to changes in these
arrangements that we may mutually agree to.

 

Best Regards,

 

/s/ Michael M. Thompson

 

 

Michael M. Thompson,

President and CEO

 

 

Agreed to and Acknowledged as of this

14th day of April, 2005

 

 

/s/ John F. McQuay

 

John F. McQuay

 

--------------------------------------------------------------------------------


 

Appendix

 

“Cause” shall mean termination by the Company of your employment with the
Company by reason of:  (a) your willful dishonesty towards, fraud upon, or
deliberate injury or attempted injury to, or breach of fiduciary duty to, the
Company; (b) your material breach of this letter, or any other agreement to
which you and the Company are parties; (c) drug or alcohol abuse; (d) conduct by
you, whether or not in connection with the performance of the duties
contemplated under this letter, that would result in serious prejudice to the
interests of the Company if you were to continue to be employed, including,
without limitation, the conviction of a felony or a good faith determination by
the Board of Directors of the Company that you have committed acts involving
moral turpitude; or (e) any material violation of any rule, regulation or policy
of the Company by you or your failure to follow reasonable instructions or
directions of the Chairman or the Board of Directors of the Company or any
policy, rule or procedure of the Company in force from time to time.

 

--------------------------------------------------------------------------------